           Case 1:20-cv-01730-NONE-JLT Document 8 Filed 01/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                        Case No. 1:20-cv-01730 NONE JLT

12                             Plaintiff,                   ORDER AFTER NOTICE OF SETTLEMENT

13    v.                                                    (Doc. 7)

14    BRUNDAGE DISCOUNT, INC, et al,

15                             Defendants.

16

17            The plaintiff reports that he has settled this matter and indicates he will seek dismissal of the

18   action soon. (Doc. 7) Thus, the Court ORDERS:

19            1.     The stipulation to dismiss the action SHALL be filed no later than March 5, 2021;

20            2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23

24   IT IS SO ORDERED.

25         Dated:   January 15, 2021                             /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
